ILND 450 (Rev.Case:   1:16-cv-10327
              10/13) Judgment in a Civil ActionDocument   #: 68-1 Filed: 03/31/19 Page 1 of 1 PageID #:870

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

Michael McGuire,

Plaintiff(s),
                                                                  Case No. 16-cv-10327
v.                                                                Judge Dow

Michael W. Sturch,
Corrections Senior Parole Agent,

Defendant(s).

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $       ,

                          which        includes       pre–judgment interest.
                                       does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s) Michael W. Sturch, Corrections Senior Parole Agent
                 and against plaintiff(s) Michael McGuire
.
        Defendant(s) shall recover costs from plaintiff(s).


                 other:

This action was (check one):

   tried by a jury with Judge      presiding, and the jury has rendered a verdict.
   tried by Judge      without a jury and the above decision was reached.
   decided by Judge Robert M. Dow on a motions for summary judgment. Judgment is in favor of the
Defendant and against the Plaintiff.



Date: 3/312019                                                Thomas G. Bruton, Clerk of Court

                                                               Carolyn Hoesly, Deputy Clerk
